 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ROBERT BORQUEZ, and KRISTY             Case No. LA CV 18-10165 JAK (ASx)
11   BORQUEZ, individually and on behalf of
     ROBERT BORQUEZ and MILDRED
12   MAE BORQUEZ (Deceased),                ORDER RE REQUEST FOR
                                            DISMISSAL WITH PREJUDICE
13            Plaintiffs,
                                            JS-6
14   v.
15
     ALLSTATE INSURANCE COMPANY,
16   CONTENTS SOLUTIONS, INC. and
     DOES 1 to 10, Inclusive,
17
                  Defendants.
18

19

20         Upon review of the Plaintiff’s request to dismiss this action with prejudice, it is
21   hereby ordered that the request is APPROVED. The Court orders the case dismissed
22   with prejudice against all parties.
23
           IT IS SO ORDERED.
24

25
     Dated: March 26, 2019                  __________________________________
26
                                            JOHN A. KRONSTADT
27                                          UNITED STATES DISTRICT JUDGE
28



                                                1
